tcmemo_2007_315 united_states tax_court stanley c wolcott petitioner v commissioner of internal revenue respondent docket nos filed date p failed to file federal_income_tax returns for and until after he was issued a notice_of_deficiency for those taxable years r determined deficiencies and additions to tax pursuant to sec_6651 and and a i r c p conceded the deficiencies held p is liable for the additions to tax pursuant to sec_6651 and and a i r c stanley c wolcott pro_se beth a nunnink for respondent memorandum findings_of_fact and opinion wherry judge these consolidated cases are before the court on petitions for judicial review of statutory notices of deficiency dated date after concessions the issues for decision are whether petitioner is liable for additions to tax under sec_6651 and and a for the two taxable years at issue and whether the court should impose a penalty under sec_6673 findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference at the time he filed his petitions petitioner resided in loudon tennessee petitioner failed to file federal_income_tax returns for the and taxable years until date petitioner petitioner has conceded the deficiencies as increased in accordance with the computations of respondent’s counsel infra pincite and at trial sought to discuss only his liability for the additions to tax and the sec_6673 penalty that respondent has asked the court to impose unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue petitioner also never filed a federal_income_tax return continued did not have any federal_income_tax withheld and did not make any estimated_tax payments for the and taxable years on date respondent issued the aforementioned notices of deficiency in which for petitioner’s taxable_year respondent determined a federal_income_tax deficiency in the amount of dollar_figure and additions to tax pursuant to sec_6651 and and a in the amounts of dollar_figure dollar_figure and dollar_figure respectively for petitioner’ sec_2001 taxable_year respondent determined a federal_income_tax deficiency in the amount of dollar_figure and additions to tax pursuant to sec_6651 and and a in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioner then filed timely petitions with this court on date shortly before trial petitioner submitted to respondent’s counsel form sec_1040 u s individual_income_tax_return for the and taxable years those joint returns included the income of petitioner’s spouse respondent agreed with the filing_status and income reported in those returns respondent then filed motions for leave to file amended answer sec_3 continued for which is relevant to his liability for an addition_to_tax under sec_6654 for the taxable_year respondent notes that the addition_to_tax under sec_6651 was only applied pincite percent for the first months after the return was due and that the addition_to_tax will continue to apply not to exceed percent in the aggregate to amended petitions out of time petitioner did not oppose either the motions or the amended answers the court then granted respondent’s motions for leave and the amended answers were filed reflecting recalculated and increased deficiencies and additions to tax for the and taxable years the recalculated and increased deficiencies and additions to tax were as follows for petitioner’s taxable_year a federal_income_tax deficiency in the amount of dollar_figure and additions to tax pursuant to sec_6651 and and a in the amounts of dollar_figure dollar_figure and dollar_figure respectively for petitioner’ sec_2001 taxable_year a federal_income_tax deficiency in the amount of dollar_figure and additions to tax pursuant to sec_6651 and and a in the amounts of dollar_figure dollar_figure and dollar_figure respectively before trial respondent filed a motion to consolidate these cases which the court granted on date a trial was held on date in knoxville tennessee i respondent’s burden of production opinion under sec_7491 respondent bears the burden of production with respect to a taxpayer’s liability for penalties or additions to tax this means that respondent must come forward with sufficient evidence indicating that it i sec_5 see supra note appropriate to impose the relevant penalty 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded upon for example a showing of reasonable_cause or substantial_authority the taxpayer bears the burden of coming forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite ii additions to tax sec_6651 imposes an addition_to_tax of percent per month or a fraction thereof up to a maximum of percent for failure_to_file a timely return unless it is shown that such failure is due to reasonable_cause and not to willful neglect sec_6651 imposes an addition_to_tax of percent per month up to a maximum of percent for failure to pay the amount of tax shown on a return the two penalties combined however may not exceed percent per month see sec_6651 sec_6654 imposes an addition_to_tax for underpayment of estimated income_tax by an individual taxpayer that addition_to_tax is computed by reference to four required_installment payments of the taxpayer’s estimated_tax liability each constituting percent of the required_annual_payment sec_6654 d a for taxpayers whose adjusted_gross_income for the preceding year was dollar_figure or less the required_annual_payment is equal to the lesser_of percent of the tax shown on the individual’s return for the year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 and b i and ii respondent has satisfied his burden of production with respect to all three additions to tax with respect to the sec_6651 addition_to_tax respondent has satisfied his burden of production because as the parties have stipulated petitioner failed to file tax returns for the and taxable years until date respondent has satisfied his burden of production with respect to the sec_6651 addition_to_tax because petitioner failed to pay his entire and tax_liabilities as shown on the late returns that petitioner filed on date finally respondent has satisfied his burden of production with respect to the sec_6654 addition_to_tax because petitioner failed to file and federal_income_tax returns until date and made no estimated_tax 121_tc_308 which suggests that petitioner’s late return is not considered a return for purposes of the addition_to_tax is distinguishable because respondent filed amended answers to the amended petitions and because petitioner then stipulated the recalculated and increased tax deficiencies payments for the or taxable_year because petitioner did not file a federal_income_tax return for the preceding_taxable_years and respondent has met his burden of producing evidence that petitioner had a required_annual_payment of estimated_tax for and the court also notes that petitioner does not fit within any of the exceptions listed in sec_6654 at trial and in his briefs petitioner challenges the additions to tax on the basis that form_1040 does not comply with the paperwork reduction act of pra u s c secs this meritless argument and others like it have been rejected repeatedly by this court and federal courts of appeals see 127_tc_200 the paperwork reduction act is not a defense to the addition_to_tax under sec_6651 nor does it create a loophole in sec_6654 provides two exceptions to the sec_6654 addition_to_tax first the addition is not applicable if the tax shown on the taxpayer’s return for the year in question or if no return is filed the taxpayer’s tax for that year reduced for these purposes by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition is not applicable if the taxpayer’s tax for the full 12-month preceding_taxable_year was zero and the taxpayer was a citizen or resident_of_the_united_states sec_6654 in light of our earlier conclusion regarding petitioner’s and deficiencies petitioner is liable for deficiencies for and that net of withholding exceed dollar_figure furthermore in light of our earlier conclusion regarding petitioner’s liability for a deficiency for it has not been shown that petitioner had no tax_liability in because petitioner never filed a federal_income_tax return for it has not been shown that he had no tax_liability for that year the code dodge v commissioner tcmemo_2007_236 finding that petitioner was incorrect insofar as he argued that respondent could not impose additions to tax pursuant to sec_6651 and sec_6654 because form_1040 does not comply with the pra see also 969_f2d_379 7th cir statutes are not subject_to the pra and as the government points out in its brief every court that has considered the argument that the regulations and the instruction books promulgated by the irs are within the scope of the pra has rejected it 951_f2d_1189 10th cir congress enacted the pra to keep agencies including the irs from deluging the public with needless paperwork it did not do so to create a loophole in the tax code 947_f2d_1356 9th cir but even assuming without deciding that the irs failed to comply with the pra here its failure does not prevent hicks from being penalized petitioner relies heavily on the court_of_appeals for the tenth circuit’s unpublished decision in 211_fedappx_749 10th cir affg tcmemo_2005_255 in support of his argument regarding the pra an appeal in this case would normally lie in the court_of_appeals for the sixth circuit absent a stipulation to the contrary the court_of_appeals for the tenth circuit in pond never reached the merits of the taxpayer’s argument because the taxpayer did not include any of the form_1040 in the record for the court_of_appeals for the tenth circuit to review see id pincite n moreover the court_of_appeals for the tenth circuit noted that while the form_1040 is an information request it might be excepted from the provisions of the pra u s c sec_3512 under the statutory origin theory discussed but neither adopted nor continued accordingly the court concludes that petitioner is liable for the sec_6651 and and sec_6654 additions to tax for his and taxable years iii sec_6673 penalty respondent in his pretrial memorandum and on brief has asked the court to impose a penalty under sec_6673 sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless a position maintained by the taxpayer is ‘frivolous’ where it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir because the court has already classified arguments regarding the pra as frivolous and as tax-protester arguments petitioner should have known of the frivolous nature of his position in this case see eg andreas v commissioner tcmemo_1993_551 characterizing as frivolous an argument that commissioner’s continued rejected in 951_f2d_1189 10th cir id finally we have already rejected reliance on pond for the proposition that amendments to u s c sec_3512 should alter the manner in which we view arguments based on the pra see pate v commissioner tcmemo_2007_132 alleged failure to comply with the pra may bar the assessment and collection of federal_income_tax aldrich v commissioner tcmemo_1993_290 mcdougall v commissioner tcmemo_1992_683 affd without published opinion 15_f3d_1087 9th cir nevertheless in light of the newness at the time of trial in this case of the tenth circuit’s decision in 211_fedappx_749 10th cir affg tcmemo_2005_255 which petitioner appears to have misunderstood we shall exercise great restraint and shall not this time impose a penalty under sec_6673 petitioner is warned however that we shall not be so inclined should he again advance before the court arguments incorrectly relying on pond v commissioner supra as frivolous as those advanced in these cases the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing appropriate decisions will be entered
